 



AMENDMENT NO. 3 TO

PROMISSORY NOTE

 

This Amendment No. 3 to Promissory Note (this “Amendment”) is made effective as
of June 30th 2014 and amends that certain Promissory Note dated as of February
26, 2013 (the “Note”) made by Grandparents.com, Inc. a Delaware corporation (the
“Company”), in favor of _______________ (the “Holder”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Holder desire to amend the Note as provided herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

A.Amendments. The Note is hereby amended as follows:

 

1.                  Section 1 of the Note is deleted in its entirety and
replaced with the following:

 

“1. Maturity. Unless sooner paid in accordance with the terms hereof, the entire
unpaid principal amount and all unpaid accrued interest under this Note shall
become fully due and payable on the earlier of (i) August 29th, 2014, (ii) the
closing of a single transaction (whether debt, equity or a combination of both)
that results in aggregate gross proceeds to the Company of $1.5 Million, or
(iii) the acceleration of the maturity of this Note by the Holder upon the
occurrence of an Event of Default (such earlier date, the “Maturity Date”). For
purposes of this Note, “Event of Default” means the occurrence of any of the
following: (i) the Company shall fail to pay when due any principal or interest
payment on the due date hereunder; (ii) the commencement by or against the
Company of any proceeding for the appointment of a receiver, trustee, liquidator
or custodian of the Company or of all or a substantial part of its property;
(iii) the filing by or against the Company of any proceeding in bankruptcy,
receivership, insolvency, reorganization, liquidation, conservatorship or
similar proceeding (and, in the case of any such proceeding instituted against
the Company, such proceeding is not dismissed or stayed within sixty (60) days
of the commencement thereof); or (iv) any assignment by the Company for the
benefit of creditors.

 

B. No Other Amendments. This Amendment shall not be deemed to modify the terms
of the Note except as expressly set forth herein.

 

C. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of law.

 



1

 

 

D. Counterparts. This Amendment may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, all such counterparts shall together constitute but one and the same
instrument and facsimile and photostatic copies of such executed counterparts
shall be given the same effect as the originals.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
Promissory Note as of the date first written above.

 



THE COMPANY:   THE HOLDER:               Grandparents.com, Inc.                
    By:     By:     Name: Matthew Schwartz    
Name:                                                                 Title:
VP/Chief Compliance Officer     Title:
                                                                 

 





2

